In this case, we awarded appellant an appeal from the judgment of the Court of Appeals holding that the trial court did not err in its denial of the appellant's motion to dismiss the charge against him. Wallace v. Commonwealth , 65 Va.App. 80, 774 S.E.2d 482 (2015).We have considered the record, briefs and argument of counsel, and for the reasons stated in the opinion of the Court of Appeals, we will affirm the judgment.This Order shall be certified to the Court of Appeals of Virginia and to the Circuit Court of the City of Newport News and shall be published in the Virginia Reports.